Title: To George Washington from Timothy Pickering, 22 November 1782
From: Pickering, Timothy
To: Washington, George


                  
                     Sir
                     Philadelphia Novr 22. 1782.
                  
                  Last evening I received your Excellency’s letter of the 14th with its two inclosures.  Mrs Washington is not yet arrived here, and I have therefore put the letter to Mr Lund Washington into the Post Office, to be sent off with the mail next Tuesday, if in the interim he should not arrive.  No assistance which she may need & in my power to yield shall be wanting to Mrs Washington while here, or to expedite her journey to Newburgh.
                  I had the happiness to find Mrs Pickering relieved from a very dangerous situation, tho’ remaining extremely weak.  She has continued to mend, & in ten days will I trust be out of danger of another relapse.  I have the honour to be &c.
                  
                     T. Pickering Q.M.G.
                     
                  
               